DETAILED ACTION

This Office Action is in response to the election/restriction response, filed on April 5, 2021. Primary Examiner acknowledges Claims 1-7 are pending in this application, with Claims 1-5 having been withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 6-7, in the reply filed on April 5, 2021 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 5, 2021. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “15” has been used to designate “expandable occluding element”, “inflated occluding element”, “occluding element”, and “transparent occluding element”. Appropriate correction is required.  
Reference character “17A” has been used to designate “inflation lumen” and “auxiliary lumen”.  Appropriate correction is required.
Reference character “18” has been used to designate “lumen”, and “central passage”.  Appropriate correction is required.
Reference characters “17” and “17B” has been used to designate “lumen”.  Appropriate correction is required
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Reference character “15” has been used to designate “expandable occluding element”, “inflated occluding element”, “occluding element”, and “transparent occluding element”. Appropriate correction is required.  
Reference character “17A” has been used to designate “inflation lumen” and “auxiliary lumen”.  Appropriate correction is required.
Reference character “18” has been used to designate “lumen”, and “central passage”.  Appropriate correction is required.
Reference characters “17” and “17B” has been used to designate “lumen”.  Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 6, Line 8 and Claim 7, Line 2 both recite “outer surface of the catheter”; however, this term “catheter” appears to be unclear and appears to lack antecedent basis.  In particular, the preamble of each claim recite the limitation “diagnostic catheter”; while the body of claim 6 also refers to “a catheter body”.  Primary Examiner is unsure if the term “catheter” refers to the whole invention “diagnostic catheter”, if the term “catheter” refers to only the “catheter body”, or if this term “catheter” is an entirely separate and distinct 
Specifically, Claim 6, Line 9 and Claim 7, Line 4 both recite “inner surface of the catheter lumen”; however, this term “catheter lumen” appears to be unclear and appears to lack antecedent basis.  In particular, Claim 6, Line 2, refers to “at least one lumen”; yet, it is unclear if the “at least one lumen” is the same as “catheter lumen” or if these limitations are intended by applicant to be separate and distinct.   Appropriate correction and clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6 and 7 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall (4,946,440) in view of Hussein (4,470,407). 
As to Claim 6, Hall discloses a diagnostic catheter (10, “a catheter 10” Column 7, Lines 1-5; best seen Figures 1 and 3), comprising: a catheter body (12, “an outer tube 12” Column 7, Lines 5-15) having a distal end (46, “Outer tube 12 includes generally a distal end 46 and a user end 48.” Column 7, Lines 35-40), a proximal end (48, “Outer tube 12 includes generally a distal end 46 and a user end 48.” Column 7, Lines 35-40), and at least one lumen (16, “inner tube 16 is disposed within and slidable with respect to outer tube 12 so that the inner tube 16 may be extended and withdrawn with respect to outer tube 12.” Column 7, Lines 5-15) extending from adapted for use as a bronchial or endotracheal tube, in the lung, heart, artery or vein, in the gastrointestinal tract, biliary tract, urinary tract, uterine cervix or in a fallopian tube.” Column 1, Lines 10-15; “a method of acquiring a pristine sample from a body cavity or tract, a method of tracheal or transtracheal intubation, directing, aspiration, isolation, mapping and/or culture.” Column 3, Lines 40-45; “The catheter hereof could also be used as an endotracheal tube, wherein the inner tube is a breathing tube while the inflated membrane acts to seal the trachea against the escape of air.” Column 5, Lines 30-35; “Inasmuch as the catheter 10 hereof may be inserted into various body cavities, such as a lung, a uterus, an anal canal, a uterine cervical canal or endocervix, a fallopian tube, an endotracheal canal including an esophagus, stomach or duodenum, a biliary tract or gall bladder, a urethral canal including a urethra, bladder or vagina, or an artery, vein or chamber of the heart, or the trachea or a bronchial passage in the case of its use as an endotracheal tube” Column 10, Lines 10-15; and “Such cavities may include, for example, a blood vessel such as a vein, artery or chamber of the heart, a trachea, bronchial passage or portion of the lung, a vagina, uterus or fallopian tube, a urethra or bladder, the trachea or the esophagus, stomach or duodenum, the anal canal, or the biliary tract including the gall bladder.” Column 10, Lines 35-45); and an expandable member (18, “prevent overpressurization of membrane 18.” Column 7, Lines 25-30; “fluid has been introduced under pressure to annular space 20 in order to inflate membrane 18. When fluid has been introduced under pressure to inflate membrane 18” Column 9, Lines 45-55) disposed near the distal end (46) of the catheter body (12), wherein the expandable member (18) is adapted clamp 80 serves to positively connect both the cylindrical, tubular membrane and the guide wire 76 to the distal end 46 of outer tube 12.” Column 8, Lines 45-50) is attached to an outer surface (12) of the catheter (10) and a distal portion (via 88, “with membrane 18 being stretched over annuli 88, which is preferably made of copper.” Column 8, Lines 50-55; “As shown in FIG. 4, membrane 18 is especially adapted to be of variable thickness from clamp 80 to annuli 88.” Column 9, Lines 30-35; “As shown in FIG. 4, the membrane 18 is thicker adjacent clamp 80, causing it to expand less under pressure than the inner portions of the membrane proximate annuli 88.” Column 9, Lines 50-55) of the expandable member (18) is attached to an inner surface of the catheter lumen (16).  
Although Hall discloses the use of a laser probe/lens (“a brush laser probe, thermistor or swab at tip 70 which is connected to a lumen 98 of sufficient length to permit tip 70 to extend beyond the distal end 66 of inner tube 16. Tip 70 would have a brush or swab for culture sampling, a laser lens for laser surgery, or a bead-type thermistor for sensing or monitoring the temperature in a body cavity.” Column 9, Lines 1-10) associated the lumen of the diagnosis catheter, Hall does not expressly disclose or teach the application of the expandable member is “transparent” and “forms a wide angle lens”. 
Hussein teaches a diagnostic catheter (112, Figure 4) suitable for insertion into a body cavity having a catheter body (166), a lumen (114), and an expandable membrane (118), similar to Hall, which also discusses the concept of laser/light refraction.  Hussein teaches the benefit 
Regarding the concept of “transparent”, Hussein teaches the construction of the expandable membrane (118) being transparent (“The balloon is substantially transparent when expanded so that a beam of light can pass through.” Column 1, Lines 55-60; “The expandable balloon 18 is substantially transparent when expanded. The term "substantially transparent" as used herein means that a discernable image can be seen through the balloon using the viewing system.” Column 4, Lines 10-20; “Another material suitable for the balloon is a substantially clear natural rubber. A natural rubber balloon can also be used with a YAG laser. A substantially transparent, natural rubber balloon material is prepared by curing latex on form in the desired shape of the balloon. The balloon can then be sealingly mounted on the distal portion of the tube.” Column 5, Lines 55-60) so that the “a beam of light can pass through.” (Column 1, Lines 55-60). 
Regarding the concept of “wide angle lens”, Hussein teaches the expandable member (118) “can serve as a lens” (Column 6, Lines 40-45), wherein the configuration of the expandable member (118) “with the focusing lens 136, can provide a wide angle lens effect when viewing material distally of the device.” (Column 6, Lines 45-50) through light refraction.  
Therefore, it would have been obvious one having ordinary skill in the art to modify the expandable member of Hall to include the use of a transparent material and perform the function of a wide angle lens, as taught by Hussein for the purpose of providing an unobstructed view within the body space of the patient. 


Claims 6 and 7 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pagan (5,915,383) in view of Hussein (4,470,407). 
As to Claim 6, Pagan discloses a diagnostic catheter (Figures 1 and 2), comprising: a catheter body (1, “the endotracheal tube has a curved tubular shaft 1 with a hollow bore, a patient end 2 and a machine end 3.” Column 2, Lines 15-20) having a distal end (2), a proximal end (3), and at least one lumen (defined by the interior of 1) extending from the distal end (2) to the proximal end (3), wherein at least a distal portion of the catheter body (1) is adapted to be advanced thought the airways of the lung (“endotracheal” Column 2, Lines 15-20; “The tube is preferably a tracheal tube.” Column 1, Lines 40-45; “to form a seal with the inside of the trachea.” Column 2, Lines 60-65; “The present invention is not confined to tracheal tubes but could be used in any cuffed medico-surgical tube, such as oropharyngeal tubes or laryngeal masks.” Column 3, Lines 30-40); and an expandable member (4, “A cuff 4 encircles the shaft 1 at the patient end 2 and is expanded and deflated via a lumen 5 extending within the wall of the shaft and communicating with the inside of the cuff.” Column 2, Lines 15-25) disposed near the distal end (2) of the catheter body (1), wherein the expandable member (4) is adapted to be expanded in an airway leading to a lung compartment, wherein a proximal end (41, “The cuff 4 other end 41 to the outside of the shaft.” Column 2, Lines 25-30) of the expandable membrane (4) is attached to an outer surface of the catheter (defined by the perimeter of 1) and a distal portion (40, “The cuff 4 is of tubular shape and is attached at one end 40 to the inside of the shaft 1 and at the other end 41 to the outside of the shaft.” Column 2, Lines 25-30)) of the expandable member (4) is attached to an inner surface of the catheter lumen (defined by the interior of 1). 
Yet, Pagan does not expressly disclose or teach the application of the expandable member is “transparent” and “forms a wide angle lens”. 
Hussein teaches a diagnostic catheter (112, Figure 4) suitable for insertion into a body cavity having a catheter body (166), a lumen (114), and an expandable membrane (118), similar to Pagan.  Hussein teaches the benefit of this diagnosis catheter construction is to provide “for unobstructed viewing within a body space of the patient”. (Abstract).  Additionally, Hussein teaches the “elongated tube 114 carries the viewing system which includes a viewing conduit 124 and a light transmitting bundle 126. The tube also carries a laser light transmitting fiber 134 which is provided with a focusing lens 136.” (Column 6, Lines 35-40) which provides the viewing system. 
 Regarding the concept of “transparent”, Hussein teaches the construction of the expandable membrane (118) being transparent (“The balloon is substantially transparent when expanded so that a beam of light can pass through.” Column 1, Lines 55-60; “The expandable balloon 18 is substantially transparent when expanded. The term "substantially transparent" as used herein means that a discernable image can be seen through the balloon using the viewing system.” Column 4, Lines 10-20; “Another material suitable for the balloon is a substantially clear natural rubber. A natural rubber balloon can also be used with a YAG laser. A substantially transparent, natural rubber balloon material is prepared by curing latex on form in the desired shape of the balloon. The balloon can then be sealingly mounted on the distal portion of the tube.” Column 5, Lines 55-60) so that the “a beam of light can pass through.” (Column 1, Lines 55-60). 
Regarding the concept of “wide angle lens”, Hussein teaches the expandable member (118) “can serve as a lens” (Column 6, Lines 40-45), wherein the configuration of the expandable member (118) “with the focusing lens 136, can provide a wide angle lens effect when viewing material distally of the device.” (Column 6, Lines 45-50) through light refraction.  
Therefore, it would have been obvious one having ordinary skill in the art to modify the expandable member of Hall to include the use of a transparent material and perform the function of a wide angle lens as a function of the insertion of a light transmitting fiber, as taught by Hussein for the purpose of providing an unobstructed view within the body space of the patient. 
As to Claim 7, the modified Pagan, specifically Pagan discloses the proximal end (41) of the expandable member (4) is attached circumferentially to the outer surface of the catheter (defined by the perimeter of 1) and the distal portion (40) of the expandable member (4) is attached circumferentially to the inner surface of the catheter lumen (defined by the interior of 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,314,992. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 6 and 7 are merely broader than patent claim 15.  It is clear that all of the elements of the instant claims are found in the patent.  The difference lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of the patent claim is in effect a “species” of the “generic” invention of the instant claims.  It has been held that the “generic” invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are anticipated by the patent claim, they are not patentably distinct from the patent claim. 
With respect to all the claims, both recite the features of a diagnostic catheter having a catheter body with a distal end, proximal end and a lumen, and a transparent expandable membrane wherein “a proximal end of the transparent expandable member is attached circumferentially to an outer surface of the catheter and a distal portion of the transparent .

Claims 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 9,050,094 in view of Hussein (4,470,407). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 6 and 7 are merely broader than patent claims 1 and 13.  It is clear that all of the elements of the instant claims are found in the patent, except for the concept of diagnostic. 
Hussein teaches a diagnostic catheter (112, Figure 4) suitable for insertion into a body cavity having a catheter body (166), a lumen (114), and an expandable membrane (118), similar to Pagan.  Hussein teaches the benefit of this diagnosis catheter construction is to provide “for unobstructed viewing within a body space of the patient”. (Abstract).  Additionally, Hussein teaches the “elongated tube 114 carries the viewing system which includes a viewing conduit 124 and a light transmitting bundle 126. The tube also carries a laser light transmitting fiber 134 which is provided with a focusing lens 136.” (Column 6, Lines 35-40) which provides the viewing system. 
	Therefore it would have been obvious to one having ordinary skill in the art to modify the catheter of ‘094 to be used for diagnostic purposes in order to provide “for unobstructed viewing within a body space of the patient”. 
With respect to all the claims, both recite the features of a diagnostic catheter having a catheter body with a distal end, proximal end and a lumen, and a transparent expandable membrane with the specific structure and orientation as claimed to provide for a “wide angle lens” and the “circumferentially” orientation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quinn et al. (5,308,325), Andersen et al. (5,439,444), Foster et al. (5,997,546), Yamazaki et al. (7,744,594), Burnside et al. (7,819,840), and Crooms et al. (8,551,043) each disclose the features of a catheter having a catheter body, a catheter lumen, and an expandable member explicitly configured to have an distal potion of the expandable member in contact with the catheter lumen and the proximal end of the expandable member in contact with the catheter body; yet, each of the prior art references do not appear to disclose or teach this construction for advancement through the airways of the lungs and further do not appear to disclose or teach the features of the transparent expandable member to form a “wide angle lens”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785